Citation Nr: 0843244	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  93-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a depressive 
disorder and, if so, whether the claim may be granted. 

2.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which in pertinent part, denied a rating in excess of 20 
percent for the service connection residuals of a low back 
injury and also denied, on a de novo basis, service 
connection for major depression, claimed as secondary to the 
veteran's service connection residuals of a low back injury.  
His only other service-connected disorder is residuals of a 
right hip fracture, also rated 20 percent disabling.  

The veteran was notified by RO letter of August 21, 1999, of 
a rating decision that month denying service connection for a 
depressive disorder on the basis that it was not incurred 
during active service.  

In light of the favorable determination to reopen the claim 
for service connection for a depressive disorder, a decision 
on the claim of service connection for a depressive disorder 
on the merits is deferred until further development is 
completed.  For this reason, the issues of de novo 
consideration of entitlement to service connection for a 
depressive disorder and a rating in excess of 20 percent for 
residuals of a low back injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision dated in August 1999, the RO denied 
the veteran's claim of service connection for a depressive 
disorder; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

2. The additional evidence presented since the rating 
decision of August 1999 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a depressive disorder, claimed as secondary to service-
connected residuals of a low back injury.  


CONCLUSIONS OF LAW

1 The rating decision, dated in August 1999 by the RO, 
denying the claim of service connection for a depressive 
disorder, claimed as incurred in active service, became 
final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2008). 

2. The additional evidence presented since the rating 
decision of August 1999 by the RO, denying the claim of 
service connection for a depressive disorder, claimed as 
secondary to service-connected residuals of a low back 
injury, is new and material, and the claim of service 
connection for a depressive disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, what 
information and evidence VA will obtain, and what the 
claimant must provide.  See 38 C.F.R. § 3.159.  

However, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the notice must include 
description about evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the application to reopen the claim of service connection 
for a depressive disorder is resolved in the veteran's favor, 
further discussion of VCAA compliance is not required. 



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the application to reopen the claim for service connection 
for a depressive disorder.  

The RO has obtained the veteran's service medical records and 
VA treatment records.  He has not identified any additionally 
available evidence for consideration in his appeal.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The RO originally denied the claim of service connection for 
a depressive disorder, in August 1999, because the disability 
was not shown during service. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision denying the original claim of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Evidence Previously Considered

At the time of the August 1999 rating decision it was noted 
that the veteran had been treated at a VA medical facility 
for depression and that he had a history of having had two 
heart attacks.  The claim was denied because there was no 
evidence that a depressive disorder was incurred during 
active service.  

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

Under the statute, finality attaches once a claim for 
benefits is disallowed, not when a particular theory is 
rejected.  Bingham v. Nicholson, 421 F.3d 1346, 1348 - 49 
(Fed. Cir. 2005) (the Board's alleged failure to consider 
presumptive service connection did not serve to vitiate its' 
finality).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition or is aggravated by a 
service-connected disorder (to the extent of the 
aggravation).  38 C.F.R. § 3.310.  

The current application to reopen the claim of service 
connection for a depressive disorder was received at the RO 
in November 2004.  

The additional evidence consists of, in part, a report of a 
December 2004 VA spinal examination at which time no sensory 
deficits were found.  The examiner could not comment on the 
veteran's depression, even though the veteran appeared to be 
somewhat depressed and indicated that his depression had 
gotten worse since having had an coronary artery bypass 
grafting procedure in March 2004.  

On VA psychiatric examination in January 2005, at which time 
the veteran's claim file was reviewed, it was reported that 
the veteran had a long history of progressively worsening 
back pain. Along with the back pain his mood had declined.  
In 2004 he had had a coronary artery bypass graft for 
coronary artery disease.  He had had more back pain since 
that operation.  Over the last year, his mood had been quite 
low.  He had lost interest in outdoor activities.  His energy 
was low and his concentration had become poor.  He had some 
thoughts of suicide for no intentions or plans.  His current 
medications included Hydrocodone and Methadone.  After a 
mental status examination, during which it was noted that his 
mood was depressed, the diagnosis was a major depressive 
disorder secondary to a general medical condition, 
specifically pain.  

It was noted that the veteran had had difficulty working due 
to his service-connected disabilities of the right hip and 
low back.  He had had chest pain which led to the coronary 
artery bypass graft and this surgery had increased his back 
pain and threw him into "a depression."  Part of this 
depression might have occurred because of his pain and part 
because he could not work  He had sleep disturbance, loss of 
interest in outdoor activities, excessive guilt, low energy, 
poor concentration, psychomotor retardation, and some mild 
fleeting suicidal thoughts.  He had been treated with opioids 
for back pain and some psychotropic medication for his 
depression.  His back pain was still severe and his 
depression had never responded to medication.  His current 
family life was adversely affected by his depression and he 
had not worked since his bypass grafting.  His back hurt too 
much and he could not find other lines of work.  

Analysis 

The claim was previously denied because a depressive disorder 
was not shown to have been incurred in active service.  As 
the additional evidence suggests that the veteran's service-
connected residuals of a low back injury, and possibly the 
service-connected residuals of a right hip fracture, may play 
a role in the severity of a depressive disorder, the 
additional evidence is new and material because it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a depressive disorder (even though 
the theory of entitlement is now different than that which 
was previously asserted).  

Inasmuch as the additional evidence is new and material, the 
claim is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a depressive disorder is reopened, and 
to this extent only the appeal is granted. 


REMAND

Initially, the Board notes that in the veteran's VA Form 9 he 
requested a hearing at the RO.  However, after that hearing 
was scheduled, in September 2005 his service representative 
requested that the RO hearing be cancelled and that he be 
scheduled for a videoconference before a Veterans Law Judge.  

Subsequently, after an October 2005 supplemental statement of 
the case the veteran stated that he waived the 60 day period 
for making any comment concerning additional information and 
stated that he had nothing further to submit in support of 
his appeal.  However, the request for a videoconference 
hearing was not withdrawn.  

Accordingly, the RO should clarify whether the veteran still 
desires to testify at a videoconference hearing before a 
Veterans Law Judge.  

Although the claim of service connection for a depressive 
disorder is reopened, further procedural and evidentiary 
development is required prior to deciding the claims of the 
merits.  Specifically, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence 

is presented to reopen a claim.  38 C.F.R. § 3.159(c)(4).  
Since that is the case here, the veteran should be afforded a 
VA psychiatric examination to determine whether either or 
both of his service-connected disabilities have contributed 
to either causing or aggravating a depressive disorder.  

On VA spinal examination in December 2004 no sensory deficits 
were found.  The examiner commented that there appeared to be 
marked limitation of motion of the lumbar spine in all planes 
of motion but the examiner was not convinced that this was a 
genuine observation but, rather, questioned the veteran's 
cooperation.  

On the other hand, VA outpatient treatment records show that 
a December 2004 Doppler study yielded findings of femoral 
popliteal and possible tibial artery occlusive disease.  When 
the veteran was examined for nerve conduction velocity 
studies in March 2005, there was no electrodiagnostic 
evidence of active or ongoing radiculopathy, denervation or 
myopathic process but there were findings consistent with 
bilateral peroneal motor neuropathy.  An April 2005 VA 
outpatient treatment record reflects that the veteran 
presented with signs and symptoms of chronic debilitating 
pain.  He had a history of positive bilateral peroneal nerve 
problems.  He had a frequent sensation of cramping in his 
legs.  He had a history of diffuse vascular disease and was 
in the process of applying for total disability.  He had 
responded somewhat well to an epidural steroid block and was 
interested in having another one.  On examination he had a 
lot of guarding of motion of his hips but there was no 
evidence of any focal neurological deficits in his lower 
extremities.  In October 2005 it was noted that the month 
before he had had bilateral iliac stenting for severe 
peripheral vascular disease.  

In light of the contradictory findings, and the finding of 
possible peroneal neuropathy, an additional rating 
examination should be conducted to determine the current 
severity of the service-connected residuals of a low back 
injury.  





Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action.

1. Request the veteran to clarify whether 
he still desires to testify at a 
videoconference hearing in support of his 
claims.  

2. Ensure compliance with the VCAA, to 
include the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vasquez-Flores v. Peake, 22 Vet. App. 37, 
43 (2008).  

3. Schedule the veteran for a VA 
psychiatric examination to determine 
whether a depressive disorder, or other 
psychiatric disability, is at least as 
likely as not (50% or more probability) 
related to the veteran's service-connected 
residuals of a low back disorder or 
service-connected residuals of a right hip 
fracture, or both.  The claims folder must 
be made available to the examiner for 
review.

The examiner is asked to comment on 
whether the service-connected residuals of 
a low back disorder or service-connected 
residuals of a right hip fracture, or 
both, i.e., either alone or in 
combination, aggravate any depressive 
disorder, or other psychiatric disorder, 
i.e., is any current psychiatric disorder 
made worse by either or both of the 
service-connected disabilities.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

If for any reason the veteran cannot be 
examined, the RO should arrange to have 
the veteran's claim file reviewed by 
appropriate VA medical personnel.  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner have access to and reviews the 
claims folder for the veteran's pertinent 
medical history.  

4. Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current level of impairment due to the 
service-connected residuals of a low back 
injury.  The claim folder must be made 
available to the examiners for review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed in 
degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked to 
comment on whether the veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, requires bed rest prescribed by a 
physician and treatment 

by a physician, and, if so, the duration 
and frequency of the incapacitating 
episodes. 

The neurological examiner is also asked to 
describe any neurological deficits 
attributable to disc disease of the lumbar 
spine to include any signs and the degree 
of incomplete paralysis of the nerve 
involved. 

The attention of the examiner is drawn to 
the findings of the December 2004 Doppler 
study, the March 2005 nerve conduction 
velocity testing, and the September 2005 
bilateral iliac stenting for severe 
peripheral vascular disease.  

The examiner is asked to comment on 
whether the veteran has any peripheral 
neuropathy due to his service-connected 
low back injury and, if so, the extent and 
severity of any such involvement with 
attention drawn to identifying the 
nerve(s) involved, if any.  

5. After the above development has been 
completed, adjudicate the claims, to 
include readjudicating the claim of 
service connection for a depressive on the 
merits, considering all the evidence of 
record.  If the claims are denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


